                           U N ITED STA TES D ISTRIC T C O U RT
                           SOUTHERN DISTRICT OF FLORIDA
                              C A SE N O .12-22958-C IV -SEITZ


UN ITED STA TES OF AM ER ICA ,

       Plaintiff,

VS.

SECRETARY,FLORIDA DEM RTMENT QF colc crrloxs
andFLOmD: DEPARTMENToycoltu crrloNs,
       D efendants.


       O RD ER G R AN TIN G IN PA R T M O TIO N TO V A CA TE A N D TE RM IN A TE
                                     IN JU N CTIO N
       THIS M ATTER isbeforètheCourtupon theparties'JointM otion toVacatethisCourt's

Orderand TenninateOutstandingInjunction(DE 753j.ThepartiesseektovacatetheCourt's
FinalJudgmentandPennanentInjtmction enteredonAugust12,2015 (DE 548),which (1)
declared thatDefendant'spolicy ofdenyingkosherm ealsto prisonerswith sincerereligious

beliefsviolatedtheReligiousLandUseandInstitutionalizedPersonsActof2000(RLUIPA);(2)
declared thatcertain portionsofDefendants'proposedplanforoffering kosherm ealsto

prisonersalsoviolatedRI,
                       UIPA;Iand(3)enteredthePermanentInjunction.TheInjunction
ordered Defendantsto providekoshermealsto allprisonerswith asincerereligiousbasisfor

keepingkosher,enjoinedDefendantsfrom enforcingtheportionsoftheirplanthattheCourthad
declaredin violation ofRLUIPA,and setup policiesand proceduresforenforcingthe

lnjunction.W hileitisnotentirelyclearfrom the parties'motion,itappearsthattheyseekto
vacatetheentireorder,notjusttheportionestablishingthePermanentlnjtmction.Underthe

        lspecitk ally, the Courtfound thatDefendants'zerotolerancepolicy,ten percentnzle,and rules
which rem oved prisonersfrom the program w ithoutan oppoltunity to contestremovalviolated RLUIPA.
PrisonLitigation Reform ActIPLRAI,18U.S.C.j3626,thepartiesareentitledtotermination
oftheInjunction.However,theCotu.
                               tdeclinestovacatetheentireorder.
       ThePLRA statesthatGlgilnanycivilactionwithrespecttoprison conditionsinwhich
prospectivereliefisordered,such reliefshallbeterminableupon them otion ofany party''two

yearsaftertheCourthasgrantedtheprospectiverelief 18U.S.C.j3626(b)(1).Underj
3626(b)(3),acourtmaynotterminateprospectivereliefifitfndsthatSçprospectiverelief
rem ainsnecessaryto correcta currentand ongoing violation oftheFederalright'' TheEleventh

Circuithasheldthatç1a Gctlrrentandongoing'violation isaviolationthatexistsatthetim ethe

districtcourtconductsthej3626419(3)inquiry,andnotapotentialfutureviolation.?'Cason v.
Seckinger,231F.3d777,784(11th Cir.2000).Thus,thereisnota(ictlrrentand ongoing''
violation ifthereisonly apotentialfor,oreven alikelihood of,a futureviolation. Id at783.

Defendantm aintains,and the Governmentccmcurs,thatthereisno currentand ongoing

violation. Given thatneithersidearguesthatthereisa currentand ongoingviolation andthereis

no recordevidenceto thecontrary,and m orethan twoyearshavepassed sincetheentry ofthe

PermanentInjunction,theM otion toTerminatetheInjtmctionisgranted.
       W hiletheCourtwillterminatethePermanentInjlmction,itwillnotvacatetheentire
order. The parties have given the Courtno reason to vacate thatD eclaratoly Judgm entportion

oftheorder.The PLRA onlyaddressestermination ofprospectivereliefordered by the Court;it

doesnotaddress otherfonns ofrelief Further,while D efendants'currentR eligiousD iet

Progrnm policy statesthatitGiisthe policy ofthe D epartm entofCorrectionsto aflbrd inm atesa

reasonable opportuni'
                    ty to observe theirreligious dietpreferences ...w ithin the constraints of

budgetlimitationsand ...securiy ''thepolicy doesnotrecognize thattheDepartm entof
Correctionshasalegalresponsibilityto do so.SeeDE 753-3 at2.Given thatthedeclarations

                                               2
made in the Declaratory Judgmentportion ofthe Court'sorderrem ain accuratestatementsofthe

law,arldthepartieshavenotargued othelw ise,theCourtwillnotvacatethisportion ofthe

August12,2015FinalJudgmentandPermanentInjtmction.
      A ccordingly,itis
       .




      ORDERED thatthepàrties'JointM otion to VacatethisCourt'sOrderandTerminate

OutstandingInjunction (DE 753)isGRANTED inpartandDENIED inpart:
             a)TheM otiontoTerminateOutstandingInjunction isGRANTED.The
             PermanentInjunctionin theCourt'sAugust12,2015FinalJudgmentand
             PennanentInjunction'isTERMINATED.
             b)TheM otiontoVacateisDENIED.
                                                          JG
       ooxsandoRosltsoinMiami,p'
                               loridathisF dayofJ uars2019.
                                                  #
                                                      t



                                         PA TRICIA .SE1 Z
                                         UN ITED STA TES D ISTRICT JUD G E

CC*    A11CotmselofRecord




                                            3
